DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Duplicate claims warning
3.	Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least partially overlap in time”. Under broadest reasonable interpretation (BRI), the claimed “at least partially overlap in time” indicates that the first transmission period and the second transmission period must have a minimum of partial overlapping in time, but the overlapping of the first transmission period and the second transmission period can be a complete/fully overlapping. Therefore, under BRI, the first transmission period and the second transmission period can overlap fully/completely. In case of compete overlapping of the first transmission period and the second transmission period, the first monitoring period and the second monitoring period have to occur at the same time. However, claim recites that the first monitoring period occurs before the second monitoring period (“monitoring the first frequency band for a first monitoring period within the first transmission period before frequency hopping to monitor the second frequency band for a second monitoring period within the second transmission period”). Therefore, when the first transmission period fully overlaps with the second transmission period, it is not clear how the first monitoring period can occur before the second monitoring period. 
		Claim 21 depends upon claim 20 and thereby, is rejected for the reasons discussed above with respect to claim 20.
		Claim 13 recites the limitation "the location" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 7, 9-11, 13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 20190103950 A1, hereinafter referred to as Liu).
		Re claim 1, Liu teaches a network access node (base station as shown in Fig. 1-2, Fig. 11-12) for use in a wireless telecommunications system  comprising the network access node (base station) and a terminal device (UE as shown in Fig. 1-2, Fig. 11), wherein the network access node comprises controller circuitry (processor, Fig. 2, Fig. 12) and transceiver circuitry (transceiver, Fig. 2, Fig. 12) configured to operate together such that the network access node is operable to:
	(i) transmit wake-up signaling (WUS1, WUS2, Fig. 6) for the terminal device in a wake-up signalling transmission period (frame or subframe comprising the 6 PRBs as shown in Fig. 6, Par 0101) in advance of transmitting a downlink message (subsequent communication after the wakeup signal, Fig. 7-8, Par 0006, Par 0095, Par 0116, Par 0124-0125) to indicate the terminal device should seek to decode the downlink message (wake up signal is used to wake up the UE to receive subsequent communication) (Fig. 6-8, Par 0006, Par 0008-0009, Par 0078, Par 0094-0097, Par 0101-0105, Par 0109, Par 0115), wherein the wake-up signaling comprises:

	(iii) second wake-up signalling transmitted in a second frequency band (WUS1 repeatedly transmitted over another PRB according to the number of repetitions required for the UE, Fig. 6)  during a second transmission period (transmission duration for WUS1 as shown in Fig. 6) in the wake-up signalling transmission period (frame or subframe comprising the 6 PRBs as shown in Fig. 6, Par 0101) (Fig. 6-8, Par 0008, Par 0078-0079, Par 0086, Par 0096-0099, Par 0101-0105, Par 0109, Par 0111, Par 0115, Par 0119-0120);
	(iv) wherein the first frequency band (One of the 6 PRBs such as PRB1 used for transmitting WUS1) and the second frequency band (One of the 6 PRBs such as PRB2/PRB3 used for repetitive transmission of WUS1) are separated in frequency and the first transmission period and the second transmission period at least partially overlap in time (Initial WUS1 transmission and repeat transmission occur during the same time period, Fig. 6) (Fig. 6-8, Par 0008, Par 0086, Par 0096-0097, Par 0101-0105, Par 0109, Par 0111, Par 0115, Par 0119-0120).

		Re claim 2, Liu teaches that the first transmission period (transmission duration for WUS1 as shown in Fig. 6) and the second transmission period (transmission duration for WUS1 as shown in Fig. 6) fully overlap in time (Initial WUS1 transmission and repeat transmission occur during the same time period, Fig. 6) (Fig. 6-8, Par 0008, Par 0086, Par 0096-0097, Par 0101-0105).
		Re claim 7, Liu teaches that the network access node is further operable to transmit frequency hopping configuration information to the terminal device in advance of transmitting the wake-up signaling (configuring frequency hopping parameters for wake up signaling, Par 0105).
		Re claim 9, Liu teaches that the configuration information comprises an indication of a location in frequency for at least one the first and second frequency bands (frequency hopping information includes starting subframe index, a frequency offset, Par 0105).
		Re claim 10, Liu teaches that the configuration information (resource allocation to achieve frequency diversity for receiving wakeup signal, resource allocation pertaining repetitions for receiving wakeup signal) comprises an indication of a first monitoring period during which the terminal device is configured to monitor for wake-up signalling in the first frequency band (scanning configured resources (including different PRBs scheduled for WUS transmission, Fig. 6) to receive wake up signal) and a second monitoring period during which the terminal device is configured to monitor for wake-up signalling in 
		Re claim 11, Liu teaches that the first monitoring period begins after the start of the wake-up signalling transmission period and / or the second monitoring period ends before the end of the wake-up signalling transmission period (first monitoring/scanning period begins at the starting subframe of the wakeup signal) (Fig. 6-8, Abstract, Par 0008-0009, Par 0016-0018, Par 0024-0025, Par 0103-0105, Par 0109, Par 0119-0120, Par 0143).
		Re claim 13, Liu teaches that the location in frequency for at least one the first and second frequency bands is derivable from an identifier for the terminal device and / or an identifier for the network access node and / or a location in frequency for the other of the first and second frequency bands in accordance with a predefined relationship (resource pattern/resources (including different PRBs scheduled for WUS transmission, Fig. 6) are allocated to a UE group for receiving wake up signal and the UE scans the allocated resources (including different PRBs scheduled for WUS transmission, Fig. 6) to identify wake up signal. Each UE in the UE group is associated with a UE group identifier/cell identifier. Therefore, the UE determines the resource location (including different PRBs scheduled for WUS transmission, Fig. 6) to identify wake up signal based on the UE group identifier/cell identifier and associated resource allocation) (Fig. 
		Re claim 16, Liu teaches that the wake-up signalling further comprises third wake-up signalling transmitted in a third frequency band during a third transmission period in the wake-up signalling transmission period (WUS1 repeatedly transmitted over another PRB (for example, PRB3/PRB5, Fig. 6) according to the number of repetitions required for the UE, Fig. 6), wherein the third frequency band is separated in frequency from the first and second frequency band (repeated transmission in another PRB is associated with a different frequency) and the third transmission period at least partially overlaps with at least one of the first and second transmission periods (Initial WUS1 transmission and repeat transmission occur during the same time period, Fig. 6) (Fig. 6-8, Par 0008, Par 0086, Par 0096-0097, Par 0101-0105, Par 0109, Par 0111, Par 0115, Par 0119-0120, Par 0143).
		Re claim 17, Liu teaches that the downlink message is a paging message (Par 0124).




		
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 4, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above and further in view of Alriksson et al (US 20190319666 A1, hereinafter referred to as Alriksson).
		Re claim 3, Liu discloses to transmit wake up signaling in a frequency hopping manner (Par 0105) and to perform synchronization using the wakeup signal (Par 0089, Par 0094, Par 0110, Par 0133). 
		Liu does not explicitly disclose that the first transmission period and the second transmission period do not fully overlap in time.
		Alriksson teaches that the first transmission period (dwell time for frequency band 2, Fig. 4) and the second transmission period (dwell time for frequency band 3, Fig. 4) do not fully overlap in time (the transmission in frequency 2 overlaps with the transmission in frequency 3 due to a timing deviation between the eNB and the UE, Fig. 4) (Fig. 4, Par 0032-0037). 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the first transmission period and the second transmission period do not fully overlap in time, as taught by Alriksson for the purpose of efficiently synchronizing devices operating in a frequency hopping manner, as taught by Alriksson (Par 0013).
		Re claim 4, Liu does not explicitly disclose that the amount of overlap in time between the first transmission period and the second transmission period is determined from an estimated maximum timing drift between the terminal device and the network access node.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the amount of overlap in time between the first transmission period and the second transmission period is determined from an estimated maximum timing drift between the terminal device and the network access node, as taught by Alriksson for the purpose of efficiently synchronizing devices operating in a frequency hopping manner, as taught by Alriksson (Par 0013).
		Re claim 20, Liu teaches a terminal device (UE as shown in Fig. 1-2, Fig. 11) for use in a wireless telecommunications system comprising the terminal device and a network access node (base station as shown in Fig. 1-2, Fig. 11-12), wherein the terminal device comprises controller circuitry (processor, Fig. 2, Fig. 14) and transceiver circuitry (transceiver, Fig. 2, Fig. 14) configured to operate together such that the terminal device is operable to: 
	(i) monitor (scanning resources to identify wake up signal) for wake-up signalling transmitted by the network access node (base station) in a wake-up signalling transmission period (frame or subframe comprising the 6 PRBs as shown in Fig. 6, Par 0101) in advance of a downlink message (subsequent communication 
	(ii) wherein the wake-up signalling comprises first wake-up signalling transmitted in a first frequency band (WUS1 transmitted over one of the 6 PRBs such as WUS1 transmitted over PRB1 as shown in Fig. 1) for a first transmission period (transmission duration for WUS1 as shown in Fig. 6) in the wake-up signalling transmission period (frame or subframe comprising the 6 PRBs as shown in Fig. 6, Par 0101) (Fig. 6-8, Par 0008, Par 0078-0079, Par 0086, Par 0096-0099, Par 0101-0105, Par 0109, Par 0111, Par 0115) and 
	(iii) second wake-up signalling transmitted in a second frequency band (WUS1 repeatedly transmitted over another PRB according to the number of repetitions required for the UE, Fig. 6) for a second transmission period (transmission duration for WUS1 as shown in Fig. 6) in the wake-up signalling transmission period (frame or subframe comprising the 6 PRBs as shown in Fig. 6, Par 0101) (Fig. 6-8, Par 0008, Par 0078-0079, Par 0086, Par 0096-0099, Par 0101-0105, Par 0109, Par 0111, Par 0115, Par 0119-0120), 
	(iv) wherein the first frequency band (One of the 6 PRBs such as PRB1 used for transmitting WUS1) and the second frequency band (One of the 6 PRBs such as PRB2/PRB3 used for repetitive transmission of WUS1) are separated in frequency and the first transmission period and the second transmission period 
		Liu discloses to transmit wake up signaling in a frequency hopping manner (Par 0105) and to perform synchronization using the wakeup signal (Par 0089, Par 0094, Par 0110, Par 0133). However, Liu does not explicitly disclose that (v) the terminal device is operable to monitor for the wake-up signalling by monitoring the first frequency band for a first monitoring period within the first transmission period before frequency hopping to monitor the second frequency band for a second monitoring period within the second transmission period.
		Re component (v), Alriksson teaches that the terminal device is operable to monitor for the wake-up signalling (synchronization signaling) by monitoring the first frequency band for a first monitoring period (monitoring period/dwell time of a frequency band such as frequency 2, Fig. 4) within the first transmission period (frequency hopping pattern time period) before frequency hopping to monitor the second frequency band for a second monitoring period (monitoring period/dwell time of a frequency band such as frequency 3, Fig. 4) within the second transmission period (frequency hopping pattern time period) (Fig. 3-4, Par 0028, Par 0032-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that (v) the terminal 
		Re claim 21, Liu does not explicitly disclose to perform the hop in frequency at a time of overlap of the first transmission period and the second transmission period.
		Alriksson teaches to perform the hop in frequency at a time of overlap of the first transmission period and the second transmission period (frequency hopping occurs during the overlapping dwell time of different frequency hops, Fig. 4) (Fig. 3-4, Par 0028, Par 0032-0037).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step to perform the hop in frequency at a time of overlap of the first transmission period and the second transmission period, as taught by Alriksson for the purpose of efficiently synchronizing devices operating in a frequency hopping manner, as taught by Alriksson (Par 0013).	 	
10.	Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above and further in view of Cox et al (US 20200029302 A1, hereinafter referred to as Cox).
Re claim 5, Liu does not explicitly disclose that the first wake-up signalling comprises a first wake-up signalling sequence and the second wake-up signalling comprises a second wake-up signalling sequence which is different from the first wake-up signalling sequence.
		Cox teaches that the first wake-up signalling comprises a first wake-up signalling sequence and the second wake-up signalling comprises a second wake-up signalling sequence which is different from the first wake-up signalling sequence (wakeup signaling transmitted in a frequency hopping manner with different root index, wakeup signaling uses different pseudo random sequences) (Fig. 10-11, Par 0114-0120, Par 0148-0149, Par 0164, Par 0167-0169, Par 0198).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the first wake-up signalling comprises a first wake-up signalling sequence and the second wake-up signalling comprises a second wake-up signalling sequence which is different from the first wake-up signalling sequence, as taught by Cox for the purpose of reducing power consumption during idle mode paging and DRX mode of operation, as taught by Cox (Par 0103-0104).
		Re claim 6, Liu does not explicitly disclose that the first and second wake-up signalling sequences comprise: (i) Zadoff-Chu sequences with different roots; (ii) different frequency shift components; or (iii) different pseudo-random number sequences.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the first and second wake-up signalling sequences comprise: (i) Zadoff-Chu sequences with different roots; (ii) different frequency shift components; or (iii) different pseudo-random number sequences, as taught by Cox for the purpose of reducing power consumption during idle mode paging and DRX mode of operation, as taught by Cox (Par 0103-0104).
		Re claim 8, Liu does not explicitly disclose that the network access node is operable to transmit the configuration information to the terminal device in system information broadcast, SIB, signalling and / or radio resource control, RRC, signalling.
		Cox teaches that the network access node is operable to transmit the configuration information to the terminal device in system information broadcast, SIB, signalling and / or radio resource control, RRC, signalling (Fig. 7, Par 0106, Par 0112).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step that the network .
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above and further in view of Zhou et al (US 20180249412 A1, hereinafter referred to as Zhou).
		Re claim 15, Liu does not explicitly disclose to suppress the transmission of wake-up signalling in one or other frequency band for at least some downlink messages if an estimate of radio resource utilisation for the network access node exceeds a threshold amount.
		Zhou teaches to suppress the transmission of wake-up signalling (refraining/suspending the transmission of synchronization beacons) in one or other frequency band for at least some downlink messages (synchronization beacon performs as a wakeup signal for the intended/pending DL data, Par 0057, Par 0063) if an estimate of radio resource utilisation for the network access node exceeds a threshold amount (data traffic load exceeds a threshold) (Abstract, Par 0006-0007, Par 0019, Par 0047, Par 0057, Par 0063, Par 0077-0078).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Liu by including the step to suppress the transmission of wake-up signalling in one or other frequency band for at least .
Allowable Subject Matter
		Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Bhattad et al (US 20180270756 A1) discloses to transmit wake up signal to a UE to awake the UE before transmitting control channel information relevant to the UE (Fig. 9-11).





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473